Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 07/12/2021 for application number 17/372,789. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “ A non-transitory computer readable medium storing instructions operable to cause one or more processors to perform operations, the operations comprising: determining two or more clusters corresponding to operational states of a powered device based on common values of electrical data collected for the powered device; and outputting usage metrics representing usage activity of the powered device and determined based on the two or more clusters for storage or further processing.” The scope of the claim is unclear. It is unclear whether one or more processors execute the instructions to perform operations or whether one or more processors needs to have potential to be so configured. For the purpose of the examination, the examiner interprets above phrase to mean that when executed by one or more processors to perform operations.
Dependent claims 19 -20 do not cure the deficiency of independent claim 18, therefore are rejected too.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons.
Step 1 - Statutory Categories:
Claims 1-12, 13 – 17 and 18 – 20 are directed to a method, a system and non-transitory computer-readable medium, two statutory classes of process and machine.
Step 2A – Prong 1:  
The claim 1, recite(s) the abstract idea of outputting usage metrics using the steps: (i) determining common values of electrical data collected for a powered device; (ii) identifying a first cluster representing a lowest value of the common values of the electrical data, wherein the first cluster corresponds to a first operational state of the powered device; (iii)  identifying a second cluster representing another value of the common values of the electrical data, wherein the second cluster corresponds to a second operational state of the powered device; (iv) determining usage metrics representing usage activity of the powered device based on the first cluster and the second cluster; and (v) outputting the usage metrics for storage or further processing.
The claim 13, recite(s) the abstract idea of outputting usage metrics using the steps: (i) determine common values of electrical data collected for the powered device; (ii) determine two or more clusters corresponding to operational states of the powered device based on the common values; (iii) determine usage metrics representing usage activity of the powered device based on the two or more clusters; and (iv) output the usage metrics for storage or further processing.
The claim 18, recite(s) the abstract idea of outputting usage metrics using the steps: to perform operations, (i) determining two or more clusters corresponding to operational states of a powered device based on common values of electrical data collected for the powered device; and (ii) outputting usage metrics representing usage activity of the powered device and determined based on the two or more clusters for storage or further processing.
Above, steps (i) – (v) in claim 1, (i) – (iv) in claim 13 and (i) – (ii) in claim 18 are judicial exceptions being mental process - concepts performed in human mind or on paper (including an observation, evaluation, judgement, opinion) and mathematical concepts --- mathematical relationships.
Dependent claim 2 recites, The method of claim 1, wherein the first operational state of the powered device is an off operational state, wherein, when the common values of the electrical data includes two values, the second operational state of the powered device is an on and in-use operational state, and wherein, when the common values of the electrical data includes three or more values: the second cluster represents a next lowest value of the common values of the electrical data and the second operational state of the powered device is an on but not in- use operational state, and a third cluster representing a third value of the common values of the electrical data higher than the lowest value and the next lowest value corresponds to a third operational state of the powered device, wherein the third operational state of the powered device is an on and in-use operational state.”
Dependent claim 2 includes judicial exceptions being mental process - concepts performed in human mind or on paper (including an observation, evaluation, judgement, opinion) and mathematical concepts --- mathematical relationships.
Dependent claim 3 recites, “The method of claim 1, wherein the electrical data collected for the powered device includes time series data indicating electrical usage measurements and timestamps indicative of the electrical usage measurements, and wherein determining the common values of the electrical data collected for the powered device comprises: determining average electrical data values over a period of time based on the time series data; and smoothing the electrical data values using one or more filters to eliminate spikes misrepresenting the average electrical data values.”
Dependent claim 4 recites, “The method of claim 3, wherein the first cluster and the second cluster are identified by processing the smoothed electrical data values using a kernel density function.”
Dependent claims 3 – 4 include judicial exceptions being mathematical concepts --- mathematical relationships, mathematical formulas or equation or mathematical calculation).
Dependent claim 5 recites,  “The method of claim 1, wherein the electrical data is collected for the powered device at a first time, the method comprising: processing second electrical data based on the usage metrics to infer an operational state of the powered device at a second time after the first time.”
Dependent claim 6 recites, “The method of claim 5, the method comprising: populating a truth table with information indicating the common values of the electrical data collected for the powered device associated with the first cluster and the second cluster, wherein the second electrical data is processed based on the usage metrics to infer the operational state of the powered device at the second time by comparing values of the second electrical data against the information within the truth table.”
Dependent claim 7 recites, “The method of claim 1, the method comprising: determining a device type of the powered device based on power amount inferences according to the usage metrics; and responsive to second electrical data collected for a second powered device of the device type, automatically labeling the second powered device with the device type.”
Dependent claim 8 recites, “The method of claim 1, the method comprising: determining a forecast of electricity usage for the powered device over a period of time based on the usage metrics.
Dependent claim 9 recites, “The method of claim 1, the method comprising: generating a rule for selectively controlling a delivery of electricity to the powered device according to the usage metrics by inferring usage patterns representative of patterns of operational states of the powered device over time.
Dependent claim 10, recites, “The method of claim 1, wherein the electrical data is collected for the powered device using a web application configured to communicate with a network-enabled electric plug coupled to the powered device in a region defined at the web application.”
Dependent claim 11, recites, “The method of claim 10, wherein a plurality of network-enabled electric plugs are deployed within the region, wherein each network-enabled electric plug of the plurality of network-enabled electric plugs is coupled to one or more powered devices within the region, and wherein the web application is configured to collect electrical data for each of the one or more powered devices coupled to each network-enabled electric plug of the plurality of network- enabled electric plugs.
Dependent claim 12, recites, The method of claim 10, wherein the region includes one or more floors of a building or one or more areas of the one or more floors of the building.
Dependent claims 5 – 12 include judicial exceptions being mental process - concepts performed in human mind or on paper (including an observation, evaluation, judgement, opinion) and mathematical concepts --- mathematical relationships.
Dependent claim 14, recites, “The system of claim 13, wherein, to determine the two or more clusters corresponding to the operational states of the powered device based on the common values, the web application is configured to: identify a first cluster representing a lowest value of the common values of the electrical data, wherein the first cluster corresponds to a first operational state of the powered device; and identify a second cluster representing another value of the common values of the electrical data, wherein the second cluster corresponds to a second operational state of the powered device.”
Dependent claim 15, recites, “The system of claim 14, wherein the first operational state of the powered device is an off operational state, wherein, when the common values of the electrical data includes two values, the second operational state of the powered device is an on and in-use operational state, and wherein, when the common values of the electrical data includes three or more values: the second cluster represents a next lowest value of the common values of the electrical data and the second operational state of the powered device is an on but not in- use operational state, and a third cluster representing a third value of the common values of the electrical data higher than the lowest value and the next lowest value corresponds to a third operational state of the powered device, wherein the third operational state of the powered device is an on and in-use operational state.”
Dependent claim 16, recites, ”The system of claim 13, wherein the web application is configured to: determine a device type of the powered device based on power amount inferences according to the usage metrics; and responsive to second electrical data collected for a second powered device of the device type, automatically label the second powered device with the device type.”
Dependent claim 17, recites, ”The system of claim 13, wherein the web application is configured to: generate a rule for selectively controlling the delivery of electricity by the network- enabled electric plug to the powered device according to the usage metrics by inferring usage patterns representative of patterns of the operational states of the powered device over time.
Dependent claims 14 – 17 above include judicial exceptions being mental process - concepts performed in human mind or on paper (including an observation, evaluation, judgement, opinion) and mathematical concepts --- mathematical relationships.
Dependent claim 19 recites, “The non-transitory computer readable medium of claim 18, wherein the two or more clusters include at least a first cluster representing a lowest value of the common values of the electrical data and a second cluster representing another value of the common values of the electrical data, wherein the first cluster corresponds to a first operational state of the powered device and the second cluster corresponds to a second operational state of the powered device, wherein the first operational state of the powered device is an off operational state, wherein, when the common values of the electrical data includes two values, the second operational state of the powered device is an on and in-use operational state, and wherein, when the common values of the electrical data includes three or more values: the second cluster represents a next lowest value of the common values of the electrical data and the second operational state of the powered device is an on but not in- use operational state, and a third cluster representing a third value of the common values of the electrical data higher than the lowest value and the next lowest value corresponds to a third operational state of the powered device, wherein the third operational state of the powered device is an on and in-use operational state.
Dependent claim 20 recites, “The non-transitory computer readable medium of claim 18, wherein the electrical data is collected for the powered device at a first time, the operations comprising: processing second electrical data based on the usage metrics to infer an operational state of the powered device at a second time after the first time.
Dependent claims 19 – 20 above include judicial exceptions being mental process - concepts performed in human mind or on paper (including an observation, evaluation, judgement, opinion) and mathematical concepts --- mathematical relationships.
Step 2A – Prong 2:
Prong Two of Step 2A under the 2019 Eligibility Guidance ask whether there are additional elements that integrate the exception into a practical application. Integration into a practical application is evaluated by identifying whether there are additional elements individually, and in combination, which go beyond the judicial exception.
As to claim 1 recites an additional elements, “a powered device”, “a first cluster”, “a second cluster” beyond the judicial exception but does not integrated into practical application. The additional elements are recited at high level of generality. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, claim 1 is not patent eligible.
As to claim 13 recites an additional elements, “a system”, “ a network-enabled electric plug”, “an electricity source”, “a powered device”, “a server device running web application”, “two or more clusters” beyond the judicial exception but does not integrated into practical application. The additional elements are recited at high level of generality. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim is not patent eligible. Therefore, claim 13 is not patent eligible.
As to claim 18 recites, an additional elements, “a non-transitory computer readable medium ” and “ one or more processors”, beyond the judicial exception but does not integrated into practical application. The computer system, computer program product, processors, computer-readable memories, tangible storage mediums and/or program instructions, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, claim 1 is not patent eligible.
As to dependent claims 2 – 12, 14 – 17 and 19 - 20 recite an additional elements, “usage metrics”, “a third cluster”, “one or more filters”, “a kernel density function”, “truth table”, “device type”, “network-enabled electric plug”, “region defined”, “ a plurality of network-enabled electric plugs”, “one or more floor of the buildings”, and “web application” beyond the judicial exception but does not does not integrated into practical application. The additional elements are recited at high level of generality. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, claims 2 – 12, 14 – 17 and 19 – 20 are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 5, 7 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yang, US 20170010661 A1.
As to claim 1, Yang discloses a method, comprising: determining common values of electrical data collected [information about the power supplied] for a powered device [150][para 0053, 0062]; identifying [by a control device 170] a first cluster [consuming small amount of power] representing a lowest value [0.5W or 0.8W or less]of the common values of the electrical data [no power supplied], wherein the first cluster corresponds to a first operational state [off mode or sleep mode] of the powered device [150][para 0054, 0059 -0060]; identifying a second cluster [consuming large amount of power] representing another value of the common values of the electrical data, wherein the second cluster corresponds to a second operational state [operation mode] of the powered device [150][para 0059 – 0060, 0067]; determining usage metrics [real-time power usage, daily, monthly power consumption] representing usage activity [load current and load voltage] of the powered device [150] based on the first cluster and the second cluster; and outputting the usage metrics [transmit or communicate information regarding amount of power] for storage or further processing [transmit information regarding amount of power to control device 170][para 0025 – 0026, 0054 – 0055, 0067, 0069].
As to claim 2, Yang discloses a method, wherein the first operational state of the powered device is an off operational state [off or sleep mode], wherein, when the common values of the electrical data includes two values [para 0059, 0061], the second operational state [on state] of the powered device is an on and in-use operational state [washing, rinsing, spin-drying] [para 0060 - 0061], and wherein, when the common values of the electrical data includes three or more values: the second cluster represents a next lowest value of the common values of the electrical data and the second operational state of the powered device is an on but not in- use operational state [standby mode][para 0061, 0063, 0072], and a third cluster representing a third value of the common values of the electrical data higher than the lowest value and the next lowest value corresponds to a third operational state of the powered device, wherein the third operational state of the powered device is an on and in-use [in operation] operational state [operation mode][para 0059 – 0061, 0063].
As to claim 5, Yang discloses a method, wherein the electrical data is collected for the powered device at a first time [time at which the operation mode is started][para 0014], the method comprising: processing second electrical data based on the usage metrics to infer an operational state of the powered device at a second time after the first time [a time which operation is terminated][para 0014, 0028, 0059].
As to claim 7, Yang discloses a method, determining a device type of the powered device based on power amount inferences according to the usage metrics [identification information include type, manufacture, para 0059]; and responsive to second electrical data collected for a second powered device of the device type , automatically labeling the second powered device with the device type [para 0013, 0028, 0053, 0059 – 0060, 0071, 0087].
As to claim 8, Yang discloses a method: determining a forecast [perform]of electricity usage for the powered device [efficient power demand] over a period of time based on the usage metrics [power usage, daily, monthly power consumption] [para 0039, 0053, 0061, 0067].
As to claim 9, Yang discloses a method, generating a rule for selectively controlling [adjusting] a delivery of electricity to the powered device according to the usage metrics by inferring usage patterns representative of patterns of operational states [standby, operating states] of the powered device over time [para 0059 - 0060, 0071 – 0072, 0086].
As to claim 10, Yang discloses a method, wherein the electrical data is collected [by control device 170] for the powered device [150] using a web application configured to communicate [communication unit or module]  with a network-enabled electric plug [100] coupled to the powered device [150] in a region defined [within 100-m radius] at the web application [para 0054, 102].
As to claim 11, Yang discloses a method,  wherein a plurality of network-enabled electric plugs [100] are deployed within the region, wherein each network-enabled electric plug of the plurality of network-enabled electric plugs [100] is coupled to one or more powered devices [150 washing machine, TV, computer] within the region [para 0053,as shown in fig. 1, 4 – 9], and wherein the web application [communication module or unit in control device 170] is configured to collect electrical data for each of the one or more powered devices [150] coupled to each network-enabled electric plug [100] of the plurality of network- enabled electric plugs [para 0054, 0059, 0069, 0071 - 0073].
As to claim 12, Yang discloses a method, wherein the region includes one or more floors of a building or one or more areas of the one or more floors of the building [150 washing machine, TV, computer are in different rooms or regions or floors][para 0053].
As to claim 13, Yang discloses a system including a network-enabled electric plug [100] configured to deliver electricity from an electricity source [160 power supply unit] to a powered device [150][para 0053, fig. 1]; and a server device [central server] running a web application in communication [communication module or unit in control device 170] with the network-enabled electric plug [100] and a lists all the functions as method steps as described in claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13.
Claims 14 - 17 list all the same functions of claims 2, and 5 – 12 in a system rather in method form.  Therefore, the supporting rationale of the rejection to claims 2, and 5 – 12 applies equally as well to claims 19 - 20.  
As to claim 18, Yang discloses a control device [170, smart phone, para 0053] which includes a non-transitory computer-readable medium [memory] for enabling a computer [170], lists operations same as method steps of claims 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 18.
Claims 19 - 20 list all the same elements of claims 2 and 5, but in a non-transitory computer readable medium rather in method form.  Therefore, the supporting rationale of the rejection to claims 2 and 5 applies equally as well to claims 19 - 20.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yang, US 20170010661 A1] in view of Wegerich, US 20110172504 A1.
As to claim 3, Yang teaches a method including collecting electrical data indicating usage measurements. Yang’s collecting data does not teach includes time series data indicating timestamps indicative of the electrical usage measurements, and determining average electrical data values over a period of time based on the time series data; and smoothing the electrical data values using one or more filters to eliminate spikes misrepresenting the average electrical data values.
	     However, Wegerich teaches a wearable sensing device that collects vital signs sensor data and transmits it to base station computer or cell-phone for processing and then processed data sent to server over web for analysis using kernel-based machine learning method [para 0010] including a filtering time series data indicating timestamps [at a rate of 1 sample every 20 seconds, using a moving window trimmed mean filter], and determining average electrical data values over a period of time based on the time series data [moving window averages or medians][para 0037, normalized by converting data to zero-centered mean data 0058, 0076]; and smoothing the electrical data values using one or more filters [using a moving window trimmed mean filter] to eliminate spikes [removing spikes] misrepresenting the average electrical data values [by removing spikes and smoothing][para 0046, 0071].
 Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Wegerich before the effective filing date of the claimed invention, to combine and modify/include method as disclosed by Yang to include a filtering time series data indicating timestamps [at a rate of 1 sample every 20 seconds] [using a moving window trimmed mean filter], and determining average [mean] electrical data values over a period of time based on the time series data [moving window averages or medians][para 0037, normalized by converting data to zero-centered mean data 0058, 0066, 0076]; and smoothing the electrical data values using one or more filters [using a moving window trimmed mean filter] to eliminate spikes [removing spikes] misrepresenting the average electrical data values [by removing spikes and smoothing][para 0046, 0071] as taught by Wegerich in order to obtain method of filtering to remove the spikes and smoothes the feature data at the same time [para 0046]. 
One of ordinary skill in the art wanted to be motivated to modify/include method to include a filtering time series data indicating timestamps [at a rate of 1 sample every 20 seconds] [using a moving window trimmed mean filter], and determining average [mean] electrical data values over a period of time based on the time series data [moving window averages or medians][para 0037, normalized by converting data to zero-centered mean data 0058, 0066, 0076]; and smoothing the electrical data values using one or more filters [using a moving window trimmed mean filter] to eliminate spikes [removing spikes] misrepresenting the average electrical data values [by removing spikes and smoothing][para 0046, 0071] in order to obtain method of filtering to remove the spikes and smoothes the feature data at the same time [para 0046].
As to claim 4, Yang modified by Wegerich teaches the method of claim 3 as explained above. Wegerich further teaches processing the smoothed electrical data values using a kernel density function [para 0071].
One of ordinary skill in the art wanted to be motivated to modify/include method to include processing the smoothed electrical data values using a kernel density function [para 0071] in order to obtain method of filtering to remove the spikes and smoothes the feature data at the same time [para 0046].
Examiner's note: The examiner has noted several intended use recitations in the claims (i.e. configured to or adapted for).  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04) 
Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Allowable Subject Matter
Claim  6 is objected to as being dependent upon a rejected base claim, but would be allowable if it overcomes 101 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186